Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mangano, J.), rendered January 29, 2001, convicting him of robbery in the first degree, robbery in the second degree, robbery in the third degree, burglary in the first degree, assault in the second degree, and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of robbery in the third degree is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Lopez, 161 AD2d 670, 671 [1990]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The Supreme Court properly denied the defendant’s request for a missing witness charge since he failed to demonstrate that the uncalled witness was knowledgeable about a material issue and would have provided testimony favorable to the prosecution (see People v Nasario, 258 AD2d 599, 600 [1999]; People v Chedick, 246 AD2d 551 [1998]; People v Towles, 207 AD2d 848 [1994]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Altman, J.P., H. Miller, Adams and Townes, JJ., concur.